United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
Fort McCoy, WI, Employer
)
___________________________________________ )
D.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1641
Issued: October 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2006 appellant filed a timely appeal of a May 2, 2006 nonmerit decision of
the Office of Workers’ Compensation Programs denying her request for reconsideration.
Because more than one year has elapsed between the most recent merit decision dated June 6,
2001, and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.

FACTUAL HISTORY
On September 9, 1982 appellant, then a 35-year-old painter, filed an occupational disease
claim alleging that his duties as a painter contributed to his bilateral knee condition.1 The Office
accepted the claim for acceleration of avascular necrosis of the right hip, with bipolar end
prosthetic replacement of the right hip in 1983 and revision of the total hip in 1988, depressive
disorder and neurotic depression.2 Appellant stopped work on November 19, 1982 and received
appropriate compensation. On October 11, 1991 the Office granted a schedule award for 45
percent impairment of the right leg.
By letter dated July 3, 1999, appellant requested an increased schedule award and
expansion of his claim to include a low back condition. In a May 27, 1999 report,
Dr. Michael R. Treister, a Board-certified orthopedic surgeon, found that appellant had “almost
no voluntary motion and almost no passive motion of the hip.” He noted that appellant “has long
had problems with the lower back” which was “directly related to his hip problem” and opined
that appellant would require revisions to his total hip arthroplasty and had a greater impairment
than he received. Dr. Treister opined that appellant was totally disabled.
On October 15, 1999 Dr. R.H.N. Fielden, a Board-certified orthopedic surgeon and a
second opinion physician, noted that appellant’s “examination was difficult because of his
grossly exaggerated type of response patterns.” He advised that appellant’s avascular necrosis
was not aggravated by work as it was a progressive disorder and would have continued
regardless of appellant’s work. Dr. Fielden indicated that he could not fully assess if appellant
had other back conditions because appellant could not perform the simplest of maneuvers despite
no specific abnormality. He indicated that appellant had one objective finding, one leg was
longer, and opined that this had contributed in some degree to his hip and groin discomfort.
Dr. Fielden opined that appellant’s back complaints were not related to his hip condition and that
the only special assist item that would be due to his hip replacement would be a raised toilet seat.
He noted that, based on the total hip replacement, appellant had no limitations on excessive
walking and climbing.
In a February 15, 2000 decision, the Office denied an increased schedule award and
denied appellant’s request to expand the claim to include a consequential back condition. The
Office also denied reimbursement for out of pocket expenses for housing modifications, with the
exception of an elevated toilet seat. Appellant subsequently requested reconsideration. In an
August 16, 2000 decision, the Office denied modification of its February 15, 2000 decision.
Appellant requested reconsideration and submitted a December 7, 2000 report from Dr. Treister
who opined that appellant was “status quo” with regard to his right hip. Dr. Treister opined that
appellant’s need for a chair lift was unequivocally related to his hip problem and was a necessity
for his activities of daily living. In a June 6, 2001 decision, the Office denied modification of its
1

Appellant has several nonwork-related conditions such as lumbar degenerative disc disease, obesity, depression,
alcohol abuse, chronic sinusitis and allergic rhinitis. He also had injuries from nonwork-related automobile
accidents in 1982, 1983 and 1984.
2

Appellant has other work-related injuries that include contusions to his left elbow, head, shoulder and right foot
in claims that are closed and retired.

2

prior decisions. The Office also found that the evidence did not establish the need for requested
support grab bars and a stairway power lift due to residuals of the accepted right hip condition.
In a January 8, 2004 letter, addressed to appellant’s representative, the Office indicated
that appellant’s claim for a consequential back condition was formally denied by decision dated
February 15, 2000. The Office also noted that additional medical development was needed to
address appellant’s claim that he now had a cervical spine condition as a result of his hip injury,
and that a formal decision would be issued.
On January 8, 2004 the Office requested that appellant’s treating physician, Dr. Janet E.
Whirlow, a Board-certified orthopedic surgeon, provided additional information regarding
appellant’s conditions. On January 27, 2004 the letter to Dr. Whirlow was returned as
undeliverable.
On January 28, 2004 appellant requested reconsideration. He alleged that his neck and
back conditions were connected to his hip injury.
On February 9, 2004 the Office referred appellant to Dr. Paul S. Drinkwater, a Boardcertified physiatrist for a second opinion. In a March 4, 2004 report, Dr. Drinkwater responded
to Office questions and opined that appellant did not sustain a consequential neck condition that
was directly the result of his accepted injuries and found that appellant was not capable of
working. He stated that both work-related and nonwork-related factors prevented appellant from
working. Dr. Drinkwater opined that appellant’s low back condition was “at least partially
related in my opinion to his hip.” On March 25, 2004 the Office requested that Dr. Drinkwater
clarify whether appellant could work part time or participate in vocational rehabilitation. On
April 6, 2004 Dr. Drinkwater advised that appellant could work one or two hours per day.
By decision dated March 26, 2004, the Office denied appellant’s request for
reconsideration because it was not timely filed and failed to present clear evidence of error. On
April 12, 2004 appellant requested reconsideration. He alleged that the Office erred in referring
him to Drs. Fielden and Drinkwater.
By decision dated June 23, 2004, the Office denied appellant’s claim for reconsideration
for the reason that it was not timely filed and failed to present clear evidence of error. The
Office addressed the second opinion report of Dr. Drinkwater and appellant’s arguments related
to his examination with the physician.
On January 7, 2005 appellant requested reconsideration. He asserted that the Office did
not timely provide him with Dr. Drinkwater’s report, the Office withheld and covered up
information to his claim and the Office was biased against him.
By decision dated March 8, 2005, the Office denied appellant’s request for
reconsideration for the reason that it was not timely filed and failed to present clear evidence of
error. The Office also noted that there was no evidence on file to support that the Office erred
with respect to the development pursued in his claim, and noted that Dr. Drinkwater provided
appropriate information regarding his work capabilities. By letter dated March 15, 2005, the

3

Office advised appellant that, based upon the report of Dr. Drinkwater, he continued to be
entitled to the same level of benefits that he was currently receiving.
In a September 30, 2005 letter, appellant reiterated previous contentions about his claim.
In a letter dated October 25, 2005, the Office advised appellant that his only avenue of appeal
related to the March 8, 2005 decision was an appeal to the Board.
On April 18, 2006 appellant requested reconsideration and generally asserted that the
Office erred developing his claim. The Office also received copies of previously received
medical reports and several new reports from Dr. Treister. In a July 17, 2005 report, Dr. Treister
noted that it was highly likely that appellant would require another revision in the future to his
total right hip arthroplasty and that he was totally disabled. The Office also received several
reports from Dr. Whirlow which included an October 20, 2004 report in which she noted that
appellant had no change in comparison to 2002 and that his left hip had moderate arthrosis. The
Office received several reports from Dr. Jennifer Kalmer, a Board-certified physiatrist. These
included a disability certificate diagnosing low back pain, lumbar stenosis, lumbar and
degenerative disc disease and chronic neck pain. In reports dated August 16, November 21,
2005 and February 20, 2006, Dr. Kalmer diagnosed avascular necrosis of the right hip, status
post revisions times two with chronic pain, cervical and spinal stenosis with degenerative disc
disease, left shoulder impingement with evidence of a labral tear, chronic myofascial pain and
hypertension which was stable. The Office received a February 11, 2005 functional capacity
evaluation performed by a physical therapist and a June 23, 2005 letter from appellant requesting
that the Office review Dr. Treister’s treatment notes.
In a decision dated May 2, 2006, the Office denied appellant’s request for reconsideration
for the reason that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
The Office’s imposition of a one-year time limitation within which to file an application
for review as part of the requirements for obtaining a merit review does not constitute an abuse
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8128(a).

4

of discretionary authority granted the Office under section 8128(a).5 This section does not
mandate that the Office review a final decision simply upon request by a claimant.
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). Section 10.607(a) of the implementing regulation
provides that an application for reconsideration must be sent within one year of the date of the
Office’s decision for which review is sought.6 Section 10.607(b) states that the Office will
consider an untimely application for reconsideration only if it demonstrates clear evidence of
error by the Office in its most recent merit decision. The reconsideration request must establish
that the Office’s decision was, on its face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence that does not raise a substantial
question concerning the correctness of the Office’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of the Office.8 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.9
ANALYSIS
In a February 15, 2000 decision, the Office denied appellant’s claim for an increased
schedule award and expansion of his claim for a consequential back condition. The Office also
denied reimbursement for out of pocket expenses for housing modifications, with the exception
of an elevated toilet seat. The Office denied modification of its February 15, 2000 decision on
August 16, 2000 and June 6, 2001.
However, following issuance of the June 6, 2001 decision and after appellant’s
January 28, 2004 reconsideration request, the Office received additional medical evidence into
the record and further developed the claim by referring appellant to Dr. Drinkwater for a second
5

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

20 C.F.R. § 10.607(a).

7

20 C.F.R. § 10.607(b).

8

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

9

Id.

5

opinion. The Office’s referral to Dr. Drinkwater occurred after the Office unsuccessfully sought
further opinion from appellant’s physician, Dr. Whirlow, regarding appellant’s condition.
Dr. Drinkwater’s March 4, 2004 report found that appellant did not sustain a consequential neck
condition due to his accepted injuries, that appellant was not capable of working and that other
factors prevented appellant from working. He opined that the factors which prevented appellant
from working included his “low back condition, which is at least partially related in my opinion
to his hip,” his neck condition, psychological status and “the fact that this gentleman has not
worked since his original hip injury.…” In response to the Office’s March 25, 2004 request for
clarification, Dr. Drinkwater advised that appellant could work one to two hours per day.
In referring appellant to Dr. Drinkwater, the Office proceeded to exercise its discretionary
authority under 5 U.S.C. § 8128. This case is similar to David F. Garner,10 in which the Board
found that, after reopening the merits of the employee’s claim for further development, the
Office abused its discretion in denying reconsideration under the clear evidence of error
standard. Rather, the Board noted that the Office should have conducted a merit review of the
claim. Following appellant’s January 28, 2004 reconsideration request, the Office, as noted,
advised appellant that it was further developing his claim by his referral to Dr. Drinkwater for a
second opinion examination and opinion on one of the relevant points at issue, i.e., on the issue
of appellant’s continuing entitlement to benefits, which included whether there were any
objective findings to support work-related acceleration of avascular necrosis of the right hip,
whether appellant’s subsequent surgery continued to be symptomatic and causally related to his
work injury of September 9, 1982 and whether appellant had continued residuals of the workrelated injuries. As the record currently stands, the Office has not issued a merit decision
evaluating the evidence it obtained from Dr. Drinkwater, the second opinion physician, or the
additional medical evidence submitted by appellant during the development of his claim after
June 6, 2001.
Exercising its discretionary authority, the Office solicited and received relevant pertinent
evidence not previously considered. Therefore, the Office must conduct an appropriate merit
review of the evidence under section 8128(a).11 Following such a review and any development
which the Office deems necessary, the Office shall issue an appropriate merit decision.
CONCLUSION
The Board finds that the Office improperly found that appellant’s reconsideration
requests were untimely filed and did not present clear evidence of error.

10

43 ECAB 459 (1992); see also Joyce A. Fasanello, 49 ECAB 490 (1998).

11

See id.

6

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2006 decision of the Office of Workers’
Compensation Programs is reversed and the case remanded for further proceedings consistent
with this decision.
Issued: October 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

